DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 2-8 and 10-21 are cancelled.

Allowable Subject Matter
Claims 1, 9, 22-27, and 29-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A system for angle polishing of side-by-side ferrules to deliver polished surfaces in a lateral orientation, wherein the system comprises:
a. a connector including a connector body and defining a longitudinal axis; 
b. at least two ferrules mounted with respect to the connector body and arranged in a side-by-side orientation, wherein each of the at least two ferrules defines an end face; 
wherein the connector body is configured to allow at least one of the at least two ferrules to move relative to the connector body; wherein movement of the at least one ferrule relative to the connector body facilitates lateral orientation of the angle polished end face of all ferrules relative to the connector body when in a mating position; and 
wherein the connector body includes an initial channel, a main channel, and a transfer channel connecting the initial channel to the main channel.
Regarding independent claim 24, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A method for providing a connector that includes at least two side-by- side ferrules that include polished end faces characterized by a lateral polish orientation, comprising: 
a. angle polishing the end faces of the two side-by side ferrules when the ferrules are in a first position, and 
b. after angle polishing, moving at least one of the ferrules to a second position in which the angle polished end faces of the ferrules are in a lateral orientation, wherein moving at least one of the ferrules to the second position comprises moving the at least one ferrule relative to a connector body of the connector, the connector body including an initial channel, a main channel, and a transfer channel connecting the initial channel to the main channel.
Claims 9, 22, 23, 25-27, and 29-35 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/               Examiner, Art Unit 2883                                                                                                                                                                                         
/THOMAS A HOLLWEG/               Supervisory Patent Examiner, Art Unit 2883